Exhibit 10.3

 

STOCK ESCROW AGREEMENT

 

STOCK ESCROW AGREEMENT, dated as of October 25, 2017 (“Agreement”), by and among
CM Seven Star Acquisition Corporation, a Cayman Islands exempted company (the
“Company”), the individuals and entities listed on the signature pages hereto
(each, an “Initial Shareholder” and, collectively, the “Initial Shareholders”)
and Continental Stock Transfer & Trust Company, a New York corporation (“Escrow
Agent”).

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated as of
October 25, 2017 (“Underwriting Agreement”), with EarlyBirdCapital, Inc. (“EBC”)
acting as representative of the several underwriters (collectively, the
“Underwriters”), pursuant to which, among other matters, the Underwriters have
agreed to purchase 18,000,000 units (“Units”) of the Company, plus an additional
2,700,000 Units if the Underwriters exercise their over-allotment option in
full. Each Unit consists of one ordinary share of the Company, par value $0.0001
per share (the “Ordinary Shares”), one-half of a redeemable warrant, each whole
redeemable warrant entitling the holder thereof to purchase one Ordinary Share
at an exercise price of $11.50 per share, and one right to receive one-tenth of
an ordinary share, as more fully described in the Company’s final Prospectus,
dated October 25, 2017 (“Prospectus”), comprising part of the Company’s
Registration Statements on Form S-1 (File Nos. 333-220510 and 333-221125) under
the Securities Act of 1933, as amended (collectively, the “Registration
Statement”), declared effective on October 25, 2017 (“Effective Date”).

 

WHEREAS, the Initial Shareholders have agreed as a condition of the sale of the
Units to deposit their Insider Shares (as defined in the Prospectus), as set
forth opposite their respective names in Exhibit A attached hereto (collectively
“Escrow Shares”), in escrow as hereinafter provided.

 

WHEREAS, the Company and the Initial Shareholders desire that the Escrow Agent
accept the Escrow Shares, in escrow, to be held and disbursed as hereinafter
provided.

 

IT IS AGREED:

 

1.            Appointment of Escrow Agent. The Company and the Initial
Shareholders hereby appoint the Escrow Agent to act in accordance with and
subject to the terms of this Agreement and the Escrow Agent hereby accepts such
appointment and agrees to act in accordance with and subject to such terms.

 

2.            Deposit of Escrow Shares. On or prior to the date hereof, each of
the Initial Shareholders delivered to the Escrow Agent certificates representing
such Initial Shareholder’s respective Escrow Shares, together with applicable
share powers, to be held and disbursed subject to the terms and conditions of
this Agreement. Each of the Initial Shareholders acknowledges that the
certificate representing such Initial Shareholder’s Escrow Shares is legended to
reflect the deposit of such Escrow Shares under this Agreement.

 



 

 



 

 3.           Disbursement of the Escrow Shares.

 

3.1           The Escrow Agent shall hold the Escrow Shares during the period
(the “Escrow Period”) commencing on the date hereof and (i) for 50% of the
Escrow Shares, ending on the earlier of (x) one year after the date of the
consummation of the Company’s initial business combination (as described in the
Registration Statement, hereinafter a “Business Combination”) and (y) the date
on which the closing price of the Ordinary Shares equals or exceeds $12.50 per
share (as adjusted for stock splits, stock dividends, reorganizations and
recapitalizations) for any 20 trading days within any 30-trading day period
commencing after the Company’s initial Business Combination and (ii) for the
remaining 50% of the Escrow Shares, ending one year after the date of the
consummation of an initial Business Combination. The Company shall promptly
provide notice of the consummation of a Business Combination to the Escrow
Agent. Upon completion of the Escrow Period, the Escrow Agent shall disburse
such amount of each Initial Shareholder’s Escrow Shares (and any applicable
share power) to such Initial Shareholder; provided, however, that if the Escrow
Agent is notified by the Company pursuant to Section 6.7 hereof that the Company
is being liquidated at any time during the Escrow Period, then the Escrow Agent
shall promptly destroy the certificates representing the Escrow Shares; provided
further, however, that if, subsequent to the completion of a Business
Combination, the Company (or the surviving entity) consummates a liquidation,
merger, stock exchange or other similar transaction which results in all of the
shareholders of such entity having the right to exchange their Ordinary Shares
for cash, securities or other property, then the Escrow Agent will, upon receipt
of a notice executed by the Chairman of the Board, Chief Executive Officer or
other authorized officer of the Company, in form reasonably acceptable to the
Escrow Agent, certifying that such transaction is then being consummated or such
conditions have been achieved, as applicable, release the Escrow Shares to the
Initial Shareholders. The Escrow Agent shall have no further duties hereunder
after the disbursement or destruction of the Escrow Shares in accordance with
this Section 3.

 

3.2           Notwithstanding Section 3.1, if the Underwriters do not exercise
their over-allotment option to purchase an additional 2,700,000 Units of the
Company in full within 45 days of the date of the Prospectus (as described in
the Underwriting Agreement), Shareholder Value Fund, the Company’s sponsor
(“SVF”) agrees that the Escrow Agent shall return to the Company for
cancellation, at no cost, the number of Escrow Shares held by SVF determined by
multiplying 675,000 by a fraction, (x) the numerator of which is 2,700,000 minus
the number of Ordinary Shares purchased by the Underwriters upon the exercise of
their over-allotment option, and (y) the denominator of which is 2,700,000. The
Company shall promptly provide notice to the Escrow Agent of the expiration or
termination of the Underwriters’ over-allotment option and the number of Units,
if any, purchased by the Underwriters in connection with their exercise thereof.

 

4.             Rights of Initial Shareholders in Escrow Shares.

 

4.1           Voting Rights as a Shareholder. Subject to the terms of the
Insider Letters described in Section 4.4 hereof and except as herein provided,
the Initial Shareholders shall retain all of their rights as shareholders of the
Company during the Escrow Period, including, without limitation, the right to
vote such shares.

 

4.2           Dividends and Other Distributions in Respect of the Escrow Shares.
During the Escrow Period, all dividends payable in cash with respect to the
Escrow Shares shall be paid to the Initial Shareholders, but all dividends
payable in stock or other non-cash property (“Non-Cash Dividends”) shall be
delivered to the Escrow Agent to hold in accordance with the terms hereof. As
used herein, the term “Escrow Shares” shall be deemed to include the Non-Cash
Dividends distributed thereon, if any.

 



2 

 



  

4.3           Restrictions on Transfer. During the Escrow Period, the only
permitted transfers of the Escrow Shares will be (i) for transfers to the
Company’s officers, directors or their respective affiliates, and if the Initial
Shareholder is an entity, as a distribution to partners, members or shareholders
of the Initial Shareholder upon the liquidation and dissolution of the Initial
Shareholder, (ii) by bona fide gift to a member of the Initial Shareholder’s
immediate family or to a trust, the beneficiary of which is the Initial
Shareholder or a member of the Initial Shareholder’s immediate family for estate
planning purposes, (iii) by virtue of the laws of descent and distribution upon
death of the Initial Shareholder, (iv) pursuant to a qualified domestic
relations order, (v) by certain pledges to secure obligations incurred in
connection with purchases of our securities, (vi) by private sales made at or
prior to the Business Combination at prices no greater than the price at which
the Escrow Shares were originally purchased or (vii) to the Company for
cancellation in accordance with Section 3.2 above or in connection with the
consummation of a Business Combination, in each case, except for clause (vii),
on the condition that such transfers may be implemented only upon the respective
transferee’s written agreement to be bound by the terms and conditions of this
Agreement and of the Insider Letter (as defined below) signed by the Initial
Shareholder transferring the Escrow Shares.

 

4.4           Insider Letters. Each of the Initial Shareholders has executed a
letter agreement with EBC and the Company, dated as indicated on Exhibit A
hereto, and the form of which is filed as an exhibit to the Registration
Statement (“Insider Letter”), respecting the rights and obligations of such
Initial Shareholder in certain events, including but not limited to the
liquidation of the Company.

 

5.             Concerning the Escrow Agent.

 

5.1           Good Faith Reliance. The Escrow Agent shall not be liable for any
action taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

 



3 

 



  

5.2           Indemnification. The Escrow Agent shall be indemnified and held
harmless by the Company from and against any expenses, including counsel fees
and disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Shares held by it hereunder, other than
expenses or losses arising from the gross negligence or willful misconduct of
the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing. In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in an appropriate court to
determine ownership or disposition of the Escrow Shares or it may deposit the
Escrow Shares with the clerk of any appropriate court or it may retain the
Escrow Shares pending receipt of a final, non-appealable order of a court having
jurisdiction over all of the parties hereto directing to whom and under what
circumstances the Escrow Shares are to be disbursed and delivered. The
provisions of this Section 5.2 shall survive in the event the Escrow Agent
resigns or is discharged pursuant to Sections 5.5 or 5.6 below.

 

5.3           Compensation. The Escrow Agent shall be entitled to reasonable
compensation from the Company for all services rendered by it hereunder. The
Escrow Agent shall also be entitled to reimbursement from the Company for all
expenses paid or incurred by it in the administration of its duties hereunder
including, but not limited to, all counsel, advisors’ and agents’ fees and
disbursements and all taxes or other governmental charges.

 

5.4           Further Assurances. From time to time on and after the date
hereof, the Company and the Initial Shareholders shall deliver or cause to be
delivered to the Escrow Agent such further documents and instruments and shall
do or cause to be done such further acts as the Escrow Agent shall reasonably
request to carry out more effectively the provisions and purposes of this
Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.

 

5.5           Resignation. The Escrow Agent may resign at any time and be
discharged from its duties as escrow agent hereunder by its giving the other
parties hereto written notice and such resignation shall become effective as
hereinafter provided. Such resignation shall become effective at such time that
the Escrow Agent shall turn over to a successor escrow agent appointed by the
Company and approved by EBC, which approval will not be unreasonably withheld,
conditioned or delayed, the Escrow Shares held hereunder. If no new escrow agent
is so appointed within the 60 day period following the giving of such notice of
resignation, the Escrow Agent may deposit the Escrow Shares with any court it
reasonably deems appropriate.

 

5.6           Discharge of Escrow Agent. The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by the other parties hereto, jointly, provided, however, that such
resignation shall become effective only upon acceptance of appointment by a
successor escrow agent as provided in Section 5.5.

 

5.7           Liability. Notwithstanding anything herein to the contrary, the
Escrow Agent shall not be relieved from liability hereunder for its own gross
negligence or its own willful misconduct.

 

5.8           Waiver. The Escrow Agent hereby waives any right of set-off or any
other right, title, interest or claim of any kind (“Claim”) in, or to any
distribution of, the Trust Account (as defined in that certain Investment
Management Trust Agreement, dated as of the date hereof, by and between the
Company and the Escrow Agent as trustee thereunder) and hereby agrees not to
seek recourse, reimbursement, payment or satisfaction for any Claim against the
Trust Account for any reason whatsoever.

 



4 

 



  

6.            Miscellaneous.

 

6.1           Governing Law; Jurisdiction. In connection with Section 5-1401 of
the General Obligations Law of the State of New York, this Agreement shall be
governed by, and construed in accordance with, the laws of the State of New York
without regard to principles of conflicts of law that would result in the
application of the substantive law of another jurisdiction. The parties hereto
agree that any action, proceeding or claim arising out of or relating in any way
to this Agreement shall be resolved through final and binding arbitration in
accordance with the International Arbitration Rules of the American Arbitration
Association (“AAA”). The arbitration shall be brought before the AAA
International Center for Dispute Resolution’s offices in New York City, New
York, will be conducted in English and will be decided by a panel of three
arbitrators selected from the AAA Commercial Disputes Panel and that the
arbitrator panel’s decision shall be final and enforceable by any court having
jurisdiction over the party from whom enforcement is sought. The cost of such
arbitrators and arbitration services, together with the prevailing party’s legal
fees and expenses, shall be borne by the non-prevailing party or as otherwise
directed by the arbitrators.

 

6.2           Third Party Beneficiaries. Each of the Initial Shareholders hereby
acknowledges that EBC is a third party beneficiary of this Agreement and this
Agreement may not be modified or changed without the prior written consent of
EBC.

 

6.3           Entire Agreement. This Agreement contains the entire agreement of
the parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to the charged.

 

6.4           Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation thereof.

 

6.5           Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the respective parties hereto and their legal representatives,
successors and assigns.

 

6.6           Notices. Any notice or other communication required or which may
be given hereunder shall be in writing and either be delivered personally or be
mailed, certified or registered mail, or by private national courier service,
return receipt requested, postage prepaid, and shall be deemed given when so
delivered personally or, if mailed, two days after the date of mailing, as
follows:

 

If to the Company, to:

 

CM Seven Star Acquisition Corporation

Suite 1003-1004, 10/F, ICBC Tower

Three Garden Road, Central, Hong Kong

Attention: Bing Lin, Chief Executive Officer

 

If to a Shareholder, to his address set forth in Exhibit A.

 

and if to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company

One State Street, 30th Floor

New York, NY 10004

Attn: Steven Nelson and Sharmin Carter

Fax No.: (212) 509-5150

 



5 

 



 

        A copy (which copy shall not constitute notice) sent hereunder shall be
sent to:

 

EarlyBirdCapital, Inc.

366 Madison Avenue

New York, NY 10017

Attn: Steven Levine

Fax No.: (212) 661-4936

  

and:

 

Loeb & Loeb LLP

345 Park Avenue

New York, New York 10154

Attn: Giovanni Caruso, Esq.

Fax No.: (212) 407-4990

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.7           Liquidation of the Company. The Company shall give the Escrow
Agent written notification of the liquidation and dissolution of the Company in
the event that the Company fails to consummate a Business Combination within the
time period specified in the Prospectus.

 

6.8          Counterparts. This Agreement may be executed in several original or
facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

 

[Signature Page Follows]

 



6 

 



 

WITNESS the execution of this Agreement as of the date first above written.

 

    COMPANY:           CM SEVEN STAR ACQUISITION CORPORATION         By:  /s/
Bing Lin     Name:  Bing Lin     Title:    Chief Executive Officer          
INITIAL SHAREHOLDERS:           SHAREHOLDER VALUE FUND         By:  /s/ Bing Lin
    Name:  /s/ Bing Lin     Title: Director           /s/ Bing Lin     Bing Lin
          /s/ Stephen N. Cannon     Stephen N. Cannon               /s/ Jiong
Shao        Jiong Shao              /s/ Michele Smith     Michele Smith         
    /s/ Maryann Tseng     Maryann Tseng             /s/ Alan Chow     Alan
Chow             /s/ Kathy Li      Kathy Li              /s/ Patrick Ho    
Patrick Ho             CONTINENTAL STOCK TRANSFER & TRUST COMPANY         By:
 /s/ Kevin Jennings     Name:  Kevin Jennings     Title:    Vice President

 



7 

 



 

EXHIBIT A

 

Name and Address of

Initial Shareholder1

  Number
of Shares   Date of
Insider Letter Shareholder Value Fund   4,425,000   October 25, 2017 Bing Lin 
 100,000   October 25, 2017 Stephen N. Cannon   200,000   October 25, 2017 Alan
Chow   100,000   October 25, 2017 Kathy Li   100,000   October 25, 2017 Patrick
Ho   100,000   October 25, 2017 Jiong Shao   50,000   October 25, 2017 Michele
Smith   50,000   October 25, 2017 Maryann Tseng   50,000   October 25, 2017

 



 



1 The business address of each shareholder is c/o CM Seven Star Acquisition
Corporation, Suite 1003-1004, 10/F, ICBC Tower, Three Garden Road, Central, Hong
Kong.

 



 